Citation Nr: 1037461	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served primarily in the National Guard.  He had an 
initial period of active duty from February 1978 to June 1978.  
He subsequently had service in the National Guard with two 
discrete periods of active duty from January 1990 to June 1990, 
and from November 1990 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Houston, Texas that 
in pertinent part, denied service connection for a back 
disability, to include as secondary to the Veteran's service-
connected left knee disability.  

In February 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of his testimony is 
associated with the claims file.  

The case was previously before the Board in June 2009, when it 
was remanded for examination of the veteran and medical opinions.  
There has been substantial compliance with the requested 
development.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, or 
diagnosis, of any back disability or back injury during any 
period of active military service.  

2.  The veteran's service-connected disabilities include 
residuals of a left knee injury rated at 20 percent; left knee 
instability rated at 10 percent; residuals of a right ankle 
injury rated at a 20 percent; tenosynovitis of the right hip 
rated at 10 percent; a right knee disorder rated at 10 percent; 
and residuals of an undisplaced fracture of the left small toe at 
a noncompensable (0%) disability rating.

3.  The Veteran has a current diagnosis of:  osteoarthritis of 
the transitional lumbosacral joints at L5-S1; degenerative disc 
disease of L4-L5; and lumbar strain with spasm.  

4.  A service-connected disability is not the direct and 
proximate cause of the low back disability.

5.  A service-connected disability does not aggravate or cause 
any additional impairment of earning capacity resulting from the 
back disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are 
not met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a letter dated May 2008 the RO provided the appellant pre-
adjudication notice with respect to his claim for service 
connection in a letter dated May 2002.  
Additional notice was provided in letters dated March 2006 and 
June 2007.  This notification substantially complied with the 
requirements of Quartuccio, and Dingess, supra.  The Veteran's 
claim was subsequently readjudicated in Supplemental Statements 
of the Case (SSOCs) dated October 2008 and April 2010.  

VA has obtained service treatment records, private medical 
records, and VA treatment records, assisted the appellant in 
obtaining evidence, and the opportunity to present hearing 
testimony, statements and evidence.  All known and available 
records relevant to the issues decided on appeal have been 
obtained and associated with the appellant's claims file and he 
has not contended otherwise.  He has been afforded a VA 
Compensation and Pension examination and medical opinions have 
been obtained.  

In any event, neither the appellant, nor his attorney, has 
alleged or demonstrated any prejudice with regard to the content 
or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

The Veteran's claims file is 4 volumes in size.  Much of the 
medical evidence of record relates to the Veteran's service-
connected knee and ankle disabilities, along with a large number 
of VA treatment records and Social Security records related to 
nonservice-connected disabilities.  The Board has reviewed all of 
the evidence of record.  

The Veteran served the National Guard.  He had an initial period 
of active duty from February 1978 to June 1978.  He subsequently 
had service in the National Guard with two discrete periods of 
active duty from January 1990 to June 1990, and from November 
1990 to September 1991.  

A "Veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant 
to 38 U.S.C.A. § 101(24), " 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training [ADT] during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, and any period of inactive duty training [IDT] 
during which the individual concerned was disabled or died from 
an injury incurred in or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002).  Put another way, service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active duty 
for training, or for injury incurred during  inactive duty 
training.  

The Veteran does not claim that he incurred a back disability 
during any period of active duty, ADT, or IADT.  The available 
service treatment records do not reveal any indication of a back 
injury or a diagnosis of a back disability during any period of 
service.  The Veteran specifically claims that his current back 
disability was caused secondary to his service-connected left 
knee disability.  He claims that while at home, and not in any 
period of service, his left knee buckled and he fell and injured 
his low back.  He asserts that this alleged fall injury is the 
cause of his current back disability.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from a service- 
connected condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service-connected condition, also warrants compensation.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Again, the Veteran claims entitlement to service connection for a 
low back disability, secondary to his service-connected left knee 
disability.  He claims that his left knee buckled and that he 
fell and injured his low back.  He claims that this injury is the 
sole cause of all his low back disabilities.  

In February 2009, the Veteran presented sworn testimony before 
the undersigned  Veterans Law Judge.  He testified that in 2003 
he was "coming out of his house on the porch and the [service-
connected left] knee locked on me.  It got weak and stiff and 
then it brought me down and I slide down the second set of steps.  
That's when I hit the lower part of my back."  He attributed his 
entire low back disability to this injury.  When asked, he did 
not indicate any other injury to his low back.

Previously, in January 2006, the Veteran presented sworn 
testimony at a hearing before an RO Decision Review Officer.  At 
this hearing he asserted the same general claim that his current 
low back disability was the result of an injury which happened 
when his service-connected left knee disability caused him to 
fall.  At this hearing he also indicated a prior lifting injury 
to the low back which he testified happened in 1968 or 1969.  The 
testimony presented under oath at these two hearings is 
inconsistent with each other, and medical documents of record, 
with respect to the dates and history of prior back injuries.  

Service treatment records do not reveal any injury to the low 
back during any period of service be it active duty, ADT, or IDT.  
Contained in the Veteran's National Guard service treatment 
records is a copy of a private medical treatment record dated 
August 1981.  This record reveals that the Veteran injured his 
low back in a lifting injuries in December 1980 and January 1981 
which were during civilian employment.  The diagnosis at that 
time was "acute facet syndrome."  

In September 1982, examination of the Veteran was conducted with 
respect to his continued National Guard service.  The Veteran 
indicated a history of low back pain which resulted in him 
missing at least two drill periods, IDT.  Evaluation of the 
Veteran's spine was abnormal.  Orthopedic consultation was 
conducted.  X-ray examination revealed "transitional changes S1 
with partial lumbarization with mild degenerative changes with 
sclerosis at L-S junction."  

In July 2002, a VA examination of the Veteran's spine was 
conducted.  The examiner reviewed the medical evidence of record.  
The Veteran reported symptoms of his service-connected left knee 
disability included instances of it locking and giving way.  The 
examiner reviewed and noted private and National Guard evidence 
dated in 1981 and 1982 showing a prior injury to the low back and 
complaints of low back pain dating from that time.  After full 
physical and x-ray examination the diagnosis was:  1. 
osteoarthritis of the transitional lumbosacral joints at L5-S1; 
2.  degenerative disc disease of L4-L5 secondary to #1; and, 3.  
lumbar strain with spasm secondary to #1.  The examiner's medical 
opinion was that the Veteran's low back disorder was not the 
result of the service-connected left knee disability.  The 
rationale for the opinion was that physical and MRI examination 
of the left knee revealed it to be stable, and the Veteran had a 
history of arthritis and strain of the low back dating back to 
1981, which pre-dated any alleged fall injury in 2003.  

VA obtained an additional medical opinion in November 2009.  The 
VA physician reviewed all of the evidence of record and concluded 
that the service-connected left knee disability did not cause the 
Veteran's currently diagnosed low back disorder.  The physician 
also concluded that there was no relationship between the 
service-connected left knee disability and the low back 
disability and that the service-connected left knee disability 
did not aggravate the nonservice connected low back disability.  

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000) 
(Observing that in case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest 
in the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." (citations 
omitted).  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the veteran.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).   

The evidence is against the Veteran's claim for service 
connection for a low back disability.  The Veteran does not 
assert he warrants service connection on a direct basis and the 
evidence does not support service connection on this basis.  
There is no evidence that the Veteran incurred a low back 
disability as a result of disease or injury during any period of 
active duty, ADT, or IDT.  

The Veteran claims that he warrants service connection on a 
secondary basis.  He has testified that he fell as a result of 
his service-connected left knee disability and that this injury 
resulted in his current low back disability.  Lay evidence can be 
competent and sufficient to establish the symptoms of back pain, 
an injury such as a fall, and a continuity of symptomatology.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. 
§ 3.303(b).  However, the Veteran testified before the Board that 
he first injured his back in a fall in 2003 and that this was his 
only low back injury and that it was the result of his service-
connected left knee disability.  This testimony is simply not 
credible in light of medical evidence showing long standing 
complaints of low back pain dating back to injuries incurred 
during civilian employment beginning in December 1980.  Moreover, 
the competent medical opinions of record indicate that the 
Veteran's service-connected left knee injury is not the cause of 
the current low back disability, nor does it aggravate the low 
back disability.  

Accordingly, the  preponderance of the evidence is against the 
claim for service connection for a low back disability.  There is 
no doubt to be resolved and service connection is not warranted.  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


